I115th CONGRESS2d SessionH. R. 4999IN THE HOUSE OF REPRESENTATIVESFebruary 13, 2018Ms. Bonamici (for herself, Mr. Cummings, Mr. Blumenauer, Ms. Judy Chu of California, Ms. DeLauro, Mr. Ellison, Mr. Grijalva, Ms. Jayapal, Ms. Norton, Mr. Raskin, Ms. Schakowsky, and Ms. Slaughter) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Truth in Lending Act to address certain issues relating to the extension of consumer
			 credit, and for other purposes.
	
		1.Short titleThis Act may be cited as the Stopping Abuse and Fraud in Electronic Lending Act of 2018 or the SAFE Lending Act of 2018.
		2.Consumer control over bank accounts
			(a)Prohibiting unauthorized remotely created checksSection 905 of the Electronic Fund Transfer Act (15 U.S.C. 1693c) is amended by adding at the end
			 the following:
				
					(d)Limitations on remotely created checks
						(1)DefinitionIn this subsection—
							(A)the term remotely created check means a check, including a paper or electronic check and any other payment order that the Bureau,
			 by rule, determines is appropriately covered under this subsection, that—
								(i)is not created by the financial institution that holds the customer account from which the check is
			 to be paid; and
								(ii)does not bear a signature applied, or purported to be applied, by the person from whose account the
			 check is to be paid; and
								(B)the term Federal consumer financial law has the meaning given the term in section 1002 of the Consumer Financial Protection Act of 2010
			 (12 U.S.C. 5481).
							(2)LimitationsSubject to the limitations in paragraph (3) and any additional limitations that the Bureau may
			 establish, by rule, a remotely created check may only be issued by a
			 person designated in writing by a consumer with that written designation
			 specifically provided by the consumer to the insured depository
			 institution at which the consumer maintains the account from which the
			 check is to be drawn.
						(3)Additional limitations
							(A)In generalA designation provided by a consumer under paragraph (2) may be revoked at any time by the
			 consumer.
							(B)Consumer financial protection lawsNo payment order, including a remotely created check, may be issued by any person in response to
			 the exercise of, or attempt to exercise, any right by a consumer under—
								(i)any Federal consumer financial law; or
								(ii)any other provision of any law or regulation within the jurisdiction of the Bureau..
			(b)Consumer Protections for Certain One-Time Electronic Fund TransfersSection 913 of the Electronic Fund Transfer Act (15 U.S.C. 1693k) is amended—
				(1)in the matter preceding paragraph (1), by inserting (a) In general.— before No person;
				(2)in subsection (a)(1), as so designated, by striking preauthorized electronic fund transfers and inserting an electronic fund transfer; and
				(3)by adding at the end the following:
					
						(b)Treatment for electronic fund transfers in credit extensionsIf a consumer voluntarily agrees to repay an extension of a small-dollar consumer credit
			 transaction, as defined in section 110(a) of the Truth in Lending Act, by
			 means of an electronic fund transfer, the electronic fund transfer shall
			 be treated as a preauthorized electronic fund transfer subject to the
			 protections of this title..
				3.Transparency and consumer empowerment in small-dollar lending
			(a)Small-Dollar consumer credit transactions
				(1)In generalThe Truth in Lending Act (15 U.S.C. 1601 et seq.) is amended—
					(A)by inserting after section 109 (15 U.S.C. 1608) the following:
						
							110.Registration requirement for small-dollar lenders
								(a)DefinitionIn this section, the term small-dollar consumer credit transaction—
									(1)means any transaction that extends credit that is—
										(A)made to a consumer in an amount that—
											(i)is not more than—
												(I)$5,000; or
												(II)such greater amount as the Bureau may, by rule, determine; and
												(ii)shall be adjusted annually to reflect changes in the Consumer Price Index for all urban consumers
			 published by the Department of Labor; and
											(B)extended pursuant to an agreement that is—
											(i)
												(I)other than an open end credit plan; and
												(II)payable in one or more installments of less than 12 months (or such longer period as the Bureau
			 may,
			 by rule, determine);
												(ii)an open end credit plan in which each advance is fully repayable within a defined time or in
			 connection with a defined event, or both; or
											(iii)any other plan as the Bureau determines, by rule; and
											(2)includes any action that facilitates, brokers, arranges, or gathers applications for a transaction
			 described in paragraph (1).
									(b)Registration requirementA person shall register with the Bureau before issuing credit in a small-dollar consumer credit
			 transaction.; and
					(B)in section 173 (15 U.S.C. 1666j), by adding at the end the following:
						
							(d)Notwithstanding any other provisions of this title, any small-dollar consumer credit transaction,
			 as defined in section 110(a), shall comply with the laws of the State in
			 which the consumer to which the transaction is made resides with respect
			 to annual percentage rates, interest, fees, charges, and such other
			 similar or related matters as the Bureau may, by rule, determine if the
			 small-dollar consumer credit transaction is—
								(1)made over—
									(A)the Internet;
									(B)telephone;
									(C)facsimile;
									(D)mail;
									(E)electronic mail; or
									(F)other electronic communication; or
									(2)conducted by a national bank..
					(2)Technical and conforming amendmentThe table of sections for chapter 1 of the Truth in Lending Act (15 U.S.C. 1601 et seq.) is amended
			 by inserting after the item relating to section 109 the following:
					
						
							110. Registration requirement for small-dollar lenders..
				(b)Prohibition on certain feesSection 915 of the Electronic Fund Transfer Act (15 U.S.C. 1693l–1) is amended—
				(1)in subsection (a)(2)(A), in the matter preceding clause (i), by striking The term and inserting Subject to subsection (d)(1), the term;
				(2)by redesignating subsection (d) as subsection (e); and
				(3)by inserting after subsection (c) the following:
					
						(d)Additional fees prohibited
							(1)DefinitionIn this subsection, the term prepaid account has the meaning given the term by rule of the Bureau.
							(2)ProhibitionWith respect to the use of a prepaid account by a consumer—
								(A)it shall be unlawful for any person to charge the consumer a fee for an overdraft, including a
			 shortage of funds or a transaction processed for an amount exceeding the
			 account balance of the prepaid account;
								(B)any transaction for an amount exceeding the account balance of the prepaid account may be declined,
			 except that the consumer may not be charged a fee for that purpose; and
								(C)the Bureau may, by rule, prohibit the charging of any fee so that the Bureau may—
									(i)prevent unfair, deceptive, or abusive practices; and
									(ii)promote the ability of the consumer to understand and compare the costs of prepaid accounts..
				4.Restrictions on lead generation in small-dollar consumer credit transactions
			(a)In generalChapter 2 of the Truth in Lending Act (15 U.S.C. 1631 et seq.) is amended by adding at the end the
			 following:
				
					140B.Restrictions on lead generation in small-dollar consumer credit transactions
						(a)DefinitionsIn this section—
							(1)the terms Internet access service and Internet information location tool have the meanings given those terms in section 231(e) of the Communications Act of 1934 (47 U.S.C.
			 231(e));
							(2)the term sensitive personal financial information means a Social Security number, financial account number, bank routing number, bank account
			 number, or security or access code that is immediately necessary to permit
			 access to the financial account of an individual; and
							(3)the term small-dollar consumer credit transaction has the meaning given the term in section 110(a).
							(b)Identification informationAny person facilitating, brokering, arranging for, or gathering applications for, the distribution
			 of sensitive personal financial information in connection with a
			 small-dollar consumer credit transaction shall prominently disclose
			 information by which the person may be contacted or identified, including
			 for service of process and for identification of the registrant of any
			 domain name registered or used.
						(c)Prohibition on lead generation in small-Dollar consumer credit transactionsNo person may facilitate, broker, arrange for, or gather applications for the distribution of
			 sensitive personal financial information in connection with a small-dollar
			 consumer credit transaction, unless the person is directly providing the
			 small-dollar consumer credit to a consumer.
						(d)Rule of construction
							(1)In generalNothing in this section may be construed to limit the authority of the Bureau to further restrict
			 activities covered by this section.
							(2)ClarificationFor the purposes of this section, it shall not be considered facilitating the distribution of
			 sensitive personal financial information in connection with a small-dollar
			 consumer credit transaction to be engaged solely in one of the following
			 activities:
								(A)The provision of a telecommunications service, an Internet access service, or an Internet
			 information location tool.
								(B)The transmission, storage, retrieval, hosting, formatting, or translation (or any combination
			 thereof) of a communication, without selection or alteration of the
			 content of the communication, except the deletion of a particular
			 communication or material made by another person in a manner that is
			 consistent with section 230(c) of the Communications Act of 1934 (47
			 U.S.C. 230(c))..
			(b)Technical and conforming amendmentThe table of sections for chapter 2 of the Truth in Lending Act (15 U.S.C. 1631 et seq.) is amended
			 by adding at the end the following:
				
					
						140B. Restrictions on lead generation in small-dollar consumer credit transactions..
			5.Studies
			(a)DefinitionsIn this section—
				(1)the term appropriate committees of Congress means—
					(A)the Committee on Banking, Housing, and Urban Affairs of the Senate;
					(B)the Committee on Indian Affairs of the Senate;
					(C)the Committee on Financial Services of the House of Representatives; and
					(D)the Committee on Natural Resources of the House of Representatives; and
					(2)the term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 5304).
				(b)Study requiredNot later than 180 days after the date of enactment of this Act, the Comptroller General of the
			 United States shall conduct a study regarding—
				(1)the availability of capital on reservations of Indian tribes; and
				(2)the impact that small-dollar consumer credit extended through Internet and non-Internet means to
			 members of Indian tribes has had on economic opportunity and wealth for
			 members of Indian tribes.
				(c)ConsultationIn conducting the study required under subsection (b), the Comptroller General of the United States
			 shall consult, as appropriate, with—
				(1)the Bureau of Consumer Financial Protection;
				(2)the Board of Governors of the Federal Reserve System;
				(3)the Director of the Bureau of Indian Affairs;
				(4)federally recognized Indian tribes; and
				(5)community development financial institutions operating in Indian lands.
				(d)Congressional considerationThe Comptroller General of the United States shall submit to the appropriate committees of Congress
			 the study required under subsection (b).
			6.RulemakingNot later than 1 year after the date of enactment of this Act, the Bureau of Consumer Financial
			 Protection shall adopt any final rules necessary to implement the
			 provisions of this Act and the amendments made by this Act.
		